UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2151



MICHAEL H. HOLLAND; MARTY D. HUDSON; ELLIOT A.
SEGAL; THOMAS O. S. RAND; WILLIAM P. HOBGOOD;
CARLTON R. SICKLES; GAIL R. WILENSKY, Trustees
of the United Mine Workers of America Combined
Benefit Fund; THOMAS F. CONNORS; ROBERT T.
WALLACE, Trustees of the United Mine Workers
of America 1992 Benefit Plan,

                                           Plaintiffs - Appellees,

          versus


ALAN T. LAW, an individual; DIANE G. LAW, an
individual,

                                          Defendants - Appellants,

          and


ROLLINGWOOD HOLDINGS, INCORPORATED, d/b/a
Mother Nature’s Designs, a corporation,

                                                         Defendant,

          and


UNITED STATES TRUSTEE,

                                                 Party in Interest.
Appeal from the United States District Court for the Southern Dis-
trict of West Virginia, at Beckley. Elizabeth V. Hallanan, Senior
District Judge. (CA-95-874-5)


Submitted:   March 30, 1999              Decided:   April 19, 1999


Before MURNAGHAN, WILKINS, and HAMILTON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Alan T. Law, Diane G. Law, Appellants Pro Se. David West Allen,
Larry D. Newsome, Brian Howard Benjet, UNITED MINE WORKERS OF
AMERICA, Washington, D.C.; Susan Kaye Cannon-Ryan, CALDWELL,
CANNON-RYAN & RIFFEE, Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Alan T. Law and Diane G. Law appeal the district court’s

orders granting the Plaintiffs’ motion for summary judgment and

denying their motion for reconsideration.     We have reviewed the

record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Holland v. Law, No. CA-95-874-5 (S.D.W. Va. May 14,

June 15, & July 8, 1998).   We reject the Laws’ claim that Mountain

Laurel Resources Company should have been joined as an indis-

pensable party pursuant to Fed. R. Civ. P. 19.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                          AFFIRMED




                                  3